Citation Nr: 1757261	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased schedular ratings for a left wrist disability, rated as 10 percent disabling prior to July 6, 2011, and from November 1, 2011, to April 25, 2013, and 20 percent disabling from July 1, 2013.

2.  Entitlement to an extension beyond June 30, 2103, for a temporary total evaluation based on the service-connected left wrist disability requiring a period of convalescence.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June to September 1991, with two months of prior active service. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for the left wrist disability prior to July 6, 2011, and from November 1, 2011, and assigned a temporary total evaluation based on the service-connected left wrist disability requiring a period of convalescence from July 6, 2011, to October 31, 2011.

In March 2012, the Veteran expressed disagreement with the continuance of a 10 percent disability rating for the left wrist disability.  In an August 2013 rating decision, the RO assigned a temporary total evaluation based on the service-connected left wrist disability requiring a period of convalescence from April 26, 2013, to May 31, 2013.  Later in August 2013, the Veteran expressed disagreement with the temporary total evaluation ending May 31, 2013.  In March 2014, the RO issued a statement of the case on the issue of an increased rating for the left wrist disability, and the Veteran perfected an appeal in April 2014.  

In a September 2016 rating decision, the RO extended the temporary total evaluation to June 30, 2013, and assigned a 20 percent disability rating for the left wrist disability effective July 1, 2013.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2016, the RO issued a statement of the case on the issue of entitlement to an extension beyond June 30, 2103, for a temporary total evaluation based on the service-connected left wrist disability requiring a period of convalescence.  The Veteran did not file a VA Form 9 on that issue.

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.

Though the Veteran did not file a VA Form 9 on the issue of entitlement to an extension beyond June 30, 2103, for a temporary total evaluation based on the service-connected left wrist disability requiring a period of convalescence, the hearing transcript reflects that he still disagreed with the effective date of the termination of the temporary total evaluation regarding the 2013 surgery.  He did not indicate that he disagreed with the termination of the temporary total evaluation regarding the 2011 surgery.  Hearing transcript, page 4.  The undersigned Veterans Law Judge indicated that the temporary total rating issue that the Veteran still disagreed with is part and parcel of the underlying increased rating issue.  Id. at page 2.  In light of the above, the issues are as stated on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 21, 2013, statement regarding the need for convalescence, Dr. Sanders of the Hand Center indicated that the Veteran was still under his care.  Dr. Sanders last submitted records in early August 2013.  The RO should obtain any additional records from the Hand Center as well as any additional records from the Columbia VA Medical Center from June 2016 to the present.

There is conflicting evidence on whether the Veteran is right-handed, left-handed, or ambidextrous.  The Veteran has also claimed neurological and orthopedic manifestations in the left fingers, to include numbness and tingling and difficulty making a fist and holding things.  Another VA examination is necessary to determine whether the Veteran has a dominant hand and whether he has neurological and orthopedic manifestations in the left fingers.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his left wrist disability and obtain any identified records.  Attempt to obtain all records from the Hand Center from August 2013 to the present.  Regardless of his response, obtain all records from the Columbia VA Medical Center from June 2016 to the present.

2.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his left wrist disability, to include any neurological manifestations and orthopedic impairment in the fingers.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left wrist disability.  The examiner should comment on whether the Veteran is right-handed, left-handed, or ambidextrous.  The examiner should conduct a neurological examination and identify any neurological manifestations of the left wrist disability.  The examiner should conduct an orthopedic examination of the fingers and identify any orthopedic manifestations related to the left wrist disability.

3.  After completing the above action, the AOJ should readjudicate the Veteran's claims with consideration of whether the Veteran's left wrist disability is properly rated as a minor upper extremity disability.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




